Case 5:18-cv-01745-LCB Document 60-29 Filed 01/21/20 Page 1 of 7            FILED
                                                                   2020 Jan-21 PM 01:42
                                                                   U.S. DISTRICT COURT
                                                                       N.D. OF ALABAMA




                                                                        CITY 000004
Case 5:18-cv-01745-LCB Document 60-29 Filed 01/21/20 Page 2 of 7




                                                                   CITY 000005
Case 5:18-cv-01745-LCB Document 60-29 Filed 01/21/20 Page 3 of 7




                                                                   CITY 000006
Case 5:18-cv-01745-LCB Document 60-29 Filed 01/21/20 Page 4 of 7




                                                                   CITY 000007
Case 5:18-cv-01745-LCB Document 60-29 Filed 01/21/20 Page 5 of 7




                                                                   CITY 000008
Case 5:18-cv-01745-LCB Document 60-29 Filed 01/21/20 Page 6 of 7




                                                                   CITY 000009
Case 5:18-cv-01745-LCB Document 60-29 Filed 01/21/20 Page 7 of 7




                                                                   CITY 000010
